Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Claims 1-18 and  41-42 are pending in Instant Application.
Priority
Examiner acknowledges Applicant’s claim to priority benefits of: This application is a 371 of PCT/CN2018/097103 filed 07/25/2018.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 1/22/2021 and 9/29/2021 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered if signed and initialed by the Examiner.

Claim Rejections - 35 USC § 112


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.




Claims  2 and 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 2 recites in lines 3-5, “in response to detecting an initial SSB meeting a specified received power condition within a specified detection window, determining, by the terminal, the initial SSB as a first SSB”, and “ in response to detecting an SSB other than the initial SSB meeting the specified determining, by the terminal, the SSB as a first SSB” in lines 6-8. It is unclear whether the terminal determines two “first SSB”. The claim is indefinite.
Claim 4 is also objected to, since it is dependent on the objected base dependent claim 2.

Notice re prior art available under both pre-AIA  and AIA 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claim(s) 1, 12 and 41 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Samsung (SAMSUNG: "Miscellaneous corrections", 3GPP DRAFT; 38321_CR0193R1_(REL-15)_R2-1810778 MISCELLANOUS CORRECTIONS, 3RD GENERATION PARTNERSHIP PROJECT (3GPP), 07-2018).

As per claim 1, Samsung disclose  A transmission configuration method, comprising:
 receiving, by a terminal, one or more synchronization signal blocks (SSBs) from a base station (see para. 5.1.1, receiving an RSRP threshold  for the selection of the SSB and corresponding  Random 
detecting, by the terminal, one or more first SSBs capable of triggering random access from the one or more SSBs (see para. 5.1.4, the MAC entity stop ra-ResponseWindow (and hence monitoring for Random Access Response(s)) after successful reception/detection/ detecting of a Random Access Response containing Random Access Preamble identifiers that match the transmitted  Preamble-INDEX); and 
sending, by the terminal, to the base station one or more a first messages for initiating the random access and the one or more first messages are respectively corresponding to the one or more first SSBs, so that the base station configures a transmission configuration indication (TCI) state set for the terminal according to the one or more first messages (see para. 6.1.3.14, the TCI activation/deactivation for UE-specific PDSCH MAC CE is identified by the MAC PDU sub header, see Fig.6.1.3.14-1, a first messages for initiating the random access and the one or more first messages are respectively corresponding to the one or more first SSBs).  

As per claim 12, claim 12 is rejected the same way as claim 1.

As per claim 41, claim 41 is rejected the same way as claim 1. Samsung also disclose A terminal (see section 5.1.1, UE), comprising: a processor (see section 5.1.1, UE with a CPU/a processor); and a memory  (see section 5.1.1, UE with memory).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:




Claims 2, 5 and 42 are rejected under 35 U.S.C. 103 as being unpatentable over Samsung (SAMSUNG: "Miscellaneous corrections", 3GPP DRAFT; 38321_CR0193R1_(REL-15)_R2-1810778 MISCELLANOUS CORRECTIONS, 3RD GENERATION PARTNERSHIP PROJECT (3GPP), 07-2018), and further in view of Takahashi et al. (US Pub. No.: 2021/0321462).

As per claim 2, Samsung disclose the method of claim 1.

Samsung however does not explicitly disclose  wherein detecting, by the terminal, the one or more first SSBs capable of triggering the random access comprises:  in response to detecting an initial SSB meeting a specified received power condition within a specified detection window, determining, by the terminal, the initial SSB as a first SSB; and  in response to detecting an SSB other than the initial SSB meeting the specified received power condition within the specified detection window, determining, by the terminal, the SSB as a first SSB.  

Takahashi however disclose detecting, by a terminal, the one or more first SSBs capable of triggering the random access comprises:  in response to detecting an initial SSB meeting a specified received power condition within a specified detection window, determining, by the terminal, the initial SSB as a first SSB; and  in response to detecting an SSB other than the initial SSB meeting the specified received power condition within the specified detection window, determining, by the terminal, the SSB as a first SSB (see Fig.3,  para. 0080-0085, the user terminal selects (detects) the certain SSB from one or more SSBs specified in CFRA-SSB-Resource. For example, in FIG. 3, the user terminal may select (detect) SSB #1, based on reception characteristics (for example, received power) from SSBs #0 to #3. Also, the user terminal may transmit RA preamble #1 associated with selected (detected) SSB #1. The network can 

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of detecting, by a terminal, the one or more first SSBs capable of triggering the random access comprises:  in response to detecting an initial SSB meeting a specified received power condition within a specified detection window, determining, by the terminal, the initial SSB as a first SSB; and  in response to detecting an SSB other than the initial SSB meeting the specified received power condition within the specified detection window, determining, by the terminal, the SSB as a first SSB, as taught by Takahashi, in the system of Samsung, so as to provide a user terminal that control quasi-co-location about a CORESET appropriately, see Takahashi, paragraph 11.


As per claim 5, Samsung disclose the method of claim 1.

Samsung however does not explicitly disclose determining, by the terminal, a random access time-frequency resource and a random access preamble corresponding to  first SSB; and sending, by the terminal,  a first message corresponding to the first SSB to the base station through the random access time-frequency resource corresponding to the first SSB, wherein the first message corresponding to the first SSB comprises the random access preamble corresponding to the first SSB.  

Takahashi however disclose determining, by the terminal, a random access time-frequency resource and a random access preamble corresponding to  first SSB; and sending, by the terminal,  a first message corresponding to the first SSB to the base station through the random access time-frequency resource corresponding to the first SSB, wherein the first message corresponding to the first SSB comprises the random access preamble corresponding to the first SSB (see para. 0023-0025, 0078-0083, FIG. 3 is a diagram to show an example of determination of a TCI state of CORSET #0 according to the first aspect. In FIG. 3, an example of a case that CFRA-SSB-Resource is included in information (resources) about the resources for the CFRA, in other words, a case that the RA preamble is associated 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of determining, by the terminal, a random access time-frequency resource and a random access preamble corresponding to  first SSB; and sending, by the terminal,  a first message corresponding to the first SSB to the base station through the random access time-frequency resource corresponding to the first SSB, wherein the first message corresponding to the first SSB comprises the random access preamble corresponding to the first SSB, as taught by Takahashi, in the system of Samsung, so as to provide a user terminal that control quasi-co-location about a CORESET appropriately, see Takahashi, paragraph 11.

As per claim 42, claim 42 is rejected the same way as claim 2.


Claims 6-8 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Samsung (SAMSUNG: "Miscellaneous corrections", 3GPP DRAFT; 38321_CR0193R1_(REL-15)_R2-1810778 MISCELLANOUS CORRECTIONS, 3RD GENERATION PARTNERSHIP PROJECT (3GPP), 07-2018), and further in view of Ohara et al. (US Pub. No.: 2021/0037575).

As per claim 6, Samsung disclose the method according to claim 1.

Samsung however does not explicitly disclose receiving, by the terminal, a second message sent by the base station and used for performing random access feedback with respect to a second SSB, wherein the 

Ohara however disclose receiving, by the terminal, a second message sent by the base station and used for performing random access feedback with respect to a second SSB, wherein the second SSB is any one of the one or more first SSBs; sending, by the terminal, a third message for characterizing contention resolution to the base station according to the second message; and receiving, by the terminal, a fourth message sent by the base station and used for characterizing success of the contention resolution (see Fig.2, Fig.4, the user equipment 10 transmits Message 1 (Msg1 (RA preamble)) (S13), the base station 20 transmits Message2 (Msg2 (=RA response)), which is a response to the RA preamble, to the user equipment (S13). In the following description, “Msg2” includes PDCCH used for scheduling thereof and PSDCH to carry its material information,  the user equipment 10 receives RA response, the user equipment transmits Message 3 (Msg3) including predetermined information to the base station 20 (step S15). Message 3 may be RRC connection request,  the base station 20 receives Message 3, the base station 20 transmits Message 4 (Msg4, RRC connection setup, for example) to the user equipment 10 (S16). para. 0030-0035, see also para. 0057-0062, Fig.6, para. 0068-0071, Fig.7, para. 0080-0083).  

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of receiving, by the terminal, a second message sent by the base station and used for performing random access feedback with respect to a second SSB, wherein the second SSB is any one of the one or more first SSBs; sending, by the terminal, a third message for characterizing contention resolution to the base station according to the second message; and receiving, by the terminal, a fourth message sent by the base station and used for characterizing success of the contention resolution, as taught by Ohara, in the system of Samsung, so as toto provide a technique which enables a user equipment to receive a random access response in an appropriate Ohara, paragraphs 6-8.

As per claim 7, the combination of Samsung and Ohara disclose the method according to claim 1.

Ohara further disclose wherein the receiving, by the terminal, the second message sent by the base station and used for performing the random access feedback with respect to the second SSB comprises: receiving, by the terminal, the second message within a specified time period, wherein the specified time period comprises a time period for receiving the random access feedback and the time period is corresponding to a first SSBs (see para. 0048, 0064, 0072-0076, when the user equipment 10 performs RACH procedure by PDCCH order, the user equipment 10 may fall back to a particular CORESET which is available for common to UEs such as CORESET used for the initial access, and use the particular CORESET. The particular CORESET may be referred to as a fallback-CORESET, the fallback CORESET is used for the search space set in the user equipment 10 at the time of reception of PDCCH order. As an example, if the user equipment 10 receives PDCCH order in the search space #1 to which CORESET #1 is applied, the user equipment 10 switches CORESET from CORESET #1 to the fallback-CORESET, and receives control information after that in the search space #1 to which the fallback-CORESET is applied).  

As per claim 8, the combination of Samsung and Ohara disclose the method according to claim 1.

Ohara further disclose receiving, by the terminal, a radio resource control (RRC) signaling sent by the base station, wherein the RRC signaling comprises a first  or a second TCI state set for receiving physical downlink shared channel (PDSCH configured by the base station for the terminal, the first TCI state set comprises a first corresponding relationship between a TCI state identifier for receiving the PDCCH and an SSB identifier, and the second TCI state set comprises a second corresponding relationship between a TCI state 
As per claim 13, Samsung disclose the method according to claim 12.

Samsung however does not explicitly disclose wherein configuring, by the base station, the TCI state set for the terminal according to the one or more first messages comprises: configuring, by the base station, a first TCI state set for receiving physical downlink control channel (PDCCH) or a second TCI state set for receiving physical downlink shared channel (PDSCH) for the terminal according to the one or more first messages, wherein the first TCI state set comprises a first corresponding relationship between a TCI state identifier for receiving the PDCCH and an SSB identifier, and the second TCI state set comprises a second corresponding relationship between a TCI state identifier for receiving the PDSCH and the SSB identifier.  

Ohara however disclose wherein configuring, by a base station, the TCI state set for a terminal according to the one or more first messages comprises: configuring, by the base station, a first TCI state set for receiving physical downlink control channel (PDCCH) or a second TCI state set for receiving physical downlink shared channel (PDSCH) for the terminal according to the one or more first messages, wherein the first TCI state set comprises a first corresponding relationship between a TCI state identifier for receiving the PDCCH and an SSB identifier, and the second TCI state set comprises a second corresponding relationship between a TCI state identifier for receiving the PDSCH and the SSB identifier   (see para. 0079, the TCI state may not be specified to the fallback-CORESET. In addition, although a TCI state may be specified to the fallback-CORESET, the user equipment 10 may ignore the specified TCI 

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein configuring, by a base station, the TCI state set for a terminal according to the one or more first messages comprises: configuring, by the base station, a first TCI state set for receiving physical downlink control channel (PDCCH) or a second TCI state set for receiving physical downlink shared channel (PDSCH) for the terminal according to the one or more first messages, wherein the first TCI state set comprises a first corresponding relationship between a TCI state identifier for receiving the PDCCH and an SSB identifier, and the second TCI state set comprises a second corresponding relationship between a TCI state identifier for receiving the PDSCH and the SSB identifier, as taught by Ohara, in the system of Samsung, so as toto provide a technique which enables a user equipment to receive a random access response in an appropriate manner in a wireless communication system where beam forming is implemented, see Ohara, paragraphs 6-8.

As per claim 14, the combination of Samsung and Ohara disclose the method according to claim 13.

Ohara further disclose sending, by the base station, to the terminal a second message of random access feedback corresponding to 


As per claim 15, the combination of Samsung and Ohara disclose the method according to claim 14.

Ohara further disclose adding, by the base station, the first TCI state set or the second TCI state set to a radio resource control (RRC) signaling; and sending, by the base station, the RRC signaling to the terminal (see para. 0048-0052, multiple TCI states is set to a user equipment 10 with RRC signaling for a CORESET, and one of the multiple TCI states is dynamically selected with DCI or MAC CE, for example, from the base station 20).  


Allowable Subject Matter
Claims 3, 4, 9-11 and 16-18 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Zhou (US Pub. No.:2020/0029316) – see Fig.12, para. 0311, “Multiple wireless devices may perform Msg 1 1220, for example, by sending (e.g., transmitting) the same preamble to a base station. The multiple wireless devices may receive, from the base station, the same random .

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAKERAM JANGBAHADUR whose telephone number is (571)272-1335.  The examiner can normally be reached on M-F 7 am - 4 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on 571-272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LAKERAM JANGBAHADUR/
Primary Examiner, Art Unit 2469